Start, J.
The action is for cutting and drawing away trees from the plaintiff’s land. The original declaration is for treble damages. Before the trial, the plaintiff filed a new count in trespass for cutting and talcing away the trees. At the commencement of the trial the defendant requested the court to direct the plaintiff to- elect whether he would go to trial upon the original or upon the new count. The court, in overruling the motion, said that, at the close of the evidence, the motion could be renewed. To this ruling the defendant *205excepted. At the close of the evidence, the defendant renewed his motion; and the court held that the plaintiff could not go to the jury upon both counts, and directed him to elect whether he would go to the jury upon the amended or original count. Both counts are for the same acts of the defendant, and it is clear that the delay of the court in directing the plaintiff to elect could not have been prejudicial to the defendant.
After verdict for the plaintiff, the defendant moved that the costs be restricted to the time of the filing of the new count. The original declaration declared in trespass for treble damages, and the new count is the same, except that it does not declare for treble damages. In soi far as appears, no objection was made to the filing of this count, and no terms were claimed or imposed for so doing. Both counts are for the same acts of the defendant; and, while the .original declaration declared for treble damages, the issue upon which the right of action depended was no different from' that made by the new count. Davis v. Cotey, 70 Vt. 120, 39 Atl. 628. By omitting to declare for treble damages in the new count, recovery upon- that count was limited to single damages; but this limitation upon the right of recovery, under that count did not, as a matter of legal right, entitle the defendant to terms, or to a restriction of the plaintiff’s costs. The statute giving treble damages for cutting trees does not create the right of action, but only gives cumulative damages for what was and still is actionable at common law. Montgomery v. Edwards, 45 Vt. 78. The original and new counts being for the same acts, it cannot be said that the defendant prevailed upon any issue; therefore, he was not entitled to costs under V. S. 1693.
*206The defendant called upon the plaintiff for the purpose of fixing the amount of damages, but the plaintiff refused to talk about a settlement and referred the defendant to his counsel. The plaintiff was 'allowed to testify, subject to the defendant’s exception, that, on this occasion, the defendant said to him, “That he had generally found in such cases a man willing to doi something, and if I was a gentleman he thought I would.” There is nothing in the remark excepted to that in any way reflects upon the defendant, nor does it contain an admission of a liability on his part. The defendant did not except to' the admission of the testimony tending to show that he called upon the plaintiff and wanted to fix upon the amount of the damage, but to the admission of testimony showing his comments upon the plaintiff’s conduct in refusing to talk with him upon the subject. We think there was nothing in these comments that could prejudice the defendant; that, if there was error in admitting the testimony, the defendant has no reason .to complain; and that the error was harmless.
The plaintiff was allowed, subject toi the defendant’s exception, to testify in regard to the prospective growth of the trees in question, and in view of such growth, as to their value upon the stump. The defendant now insists that the case does not show that the witness had ever had any experience or had made any observations respecting such trees. It 'is a sufficient answer to this objection to say that the official transcript of the testimony given by the witness upon this subject is referred to and made a part of the bill of exceptions, and that the defendant has not furnished us with this transcript; and we cannot say that the witness was not qualified to testify ds an expert upon this subject, nor that the court did not so find. The defendant also insists that the question asked this witness was leading and should have been excluded for this *207reason; but it does not appear that he objected to the question on this ground, nor does it appear that the court did not allow the question to be answered as a matter of discretion. Unless it appears that the court below ruled, as a matter of law, that the question was not leading, its ruling is not revisable in this Court.
One Uamberton was called by the plaintiff and testified as to the cost of cutting, hauling, sawing and placing upon the cars at Marshfield the lumber on the land in dispute, and on •cross-examination, was asked whether the hard wood lumber in question was such as he would send to market in boards, •or whether it was only fit for chair stock. The court ex-cluded the question and the defendant excepted. The question was properly excluded. The witness did not testify as' to the quality or value of this or any other lumber; therefore, the inquiry was not proper cross-examination. Also, it does not appear that the witness saw this lumber or knew anything about its quality. This witness also testified that hard wood •drawn to the mill in the winter would be stuck up- after sledding broke up, toward spring, and there remain- until August or -September; and, on cross-examination by the defendant, he was asked the following question: “Now is there a risk during that summer to run of fire?” This question was also properly excluded. As before stated, the witness was not examined by the plaintiff respecting the value of this or any other lumber on the stump or in the market; and the inquiry was not proper cross-examination. The plaintiff claimed, and his evidence tended to show, that he was keeping the trees in •question to have them grow and finally to cut them into building lumber and build some houses, and that some eight or nine years ag’o he got some twenty thousand feet of lumber into Lamberton’s mill. The defendant offered to show that this *208lumber was still in the mill yard, and also offered to show its condition as to' soundness, and that it was got out for building purposes. This evidence was properly excluded. The question as to what became of the lumber was immaterial, and was not relevant to any issue in the case.
The evidence tended to' show that some of the plaintiff’s men told one Lamberton not to. tell the defendant’s men that they were cutting' on the defendant’s land; and the defendant offered to show their reason for so doing, but did not accompany his offer with a statement of what their reason was. It does not appear but that this evidence was introduced by the defendant, nor that the witness by whom he sought to show the reason was not called by him.. If the witness was produced by the defendant, it was the defendant’s duty to state in his offer what the witness would testify to. It not appearing what testimony the witness would have given if he had been allowed to answer, we cannot say that there was error in excluding the offer, nor that its exclusion was in any way prejudicial to the defendant; therefore, error does not appear.
The defendant’s evidence tended to show that the ash tree, which was in question, was sawed into boards and used by one Jewett in banking his house; and the defendant offered to show, by himself, that he did let Jewett have, some ash boards to bank his house. The- offer was excluded. In this there was no' error. The defendant did not offer to show, by himself, that the boards he let Jewett have were sawed from the tree in question, nor did he offer to show that he let Jewett have the boards after the tree was cut and before a controversy had arisen respecting it. Without such showing, the offered evidence would not render his claim respecting the value of the tree more probable.
*209- The plaintiff was allowed, subject to the defendant’s objection and exception, to show the cost of cutting, hauling, sawing and shipping to Boston lumber from' the land in question; also what certain kinds of lumber sold for in Boston. The official transcript of the evidence is referred to and made a part of the bill of exceptions, in so far as it bears upon the admissibility of this evidence, and it has not been furnished. Without a transcript of this evidence, we cannot say that its admission was error. It may have been so connected with other evidence that it was admissible. When a transcript of the evidence is referred to and made a part of the bill of exceptions, for the purpose of determining the admissibility of evidence, and is not furnished, we do not have all there is of the bill of exceptions before us.
One Goslant was called and used as a witness by the defendant, and it appearing from the cross-examination that at some time a case was tried in which the defendant and one Bane were the parties and that' Goslant was a witness for the defendant in that case, the following question was asked and answered, against the objection and exception of the defendant : “Q. Did you testify in that case to the effect that you went up to see Bane and that you had some talk with him about — that you were an important witness in that case, and his paying you if you would be out of the state at the time of the trial? A. Yes. I saw Mr. Bane and talked with him relative to that.” The court below could, in its discretion, allow the question to be asked and answered; and, it not appearing that there was an abuse of this discretion, its ruling will not be reversed by this Court. In Stephen’s Digest of the Baw of Evidence, Chase, 2 ed., 320, it is said that, when a witness is cross-examined, he may be asked any question which tends to test his accuracy, veracity, credibility, or to *210shake his credit, by injuring- his character, and that witnesses have been compelled to answer such questions, though the matter suggested was irrelevant to the matter in issue, and though the matter was disgraceful to the witness; but it is submitted that the court has the right to exercise a discretion in such cases, and to refuse toi compel such questions to be answered when the truth of the matter suggested would not, in the opinion of the court, affect the credibility of the witness as to the matter to which he is required to testify. In State v. Fournier and Cox, 68 Vt. 270, 35 Atl. 180, it is said: “Much latitude is allowed counsel in cross-examination of witnesses in regard to the facts which bear directly upon their present character and moral principles and therefore essential to1 the due estimate of their testimony by the jury; questions like whether a witness has been in the state’s prison, and similar ones, are píten allowed, although collateral to the main issue but relevant to the character of the witness. But such cross-examination is, to a great extent, within the discretion of the trial court, and is for that court to say how far the cross-examination shall proceed.”'
In State v. Slack and Clough, 69 Vt. 493, 38 Atl. 313, the court, in holding that the cross-examination of the witness about having been convicted in the Circuit Court did not go beyond permissible bounds, said: “The modern tendency is to greater liberality of cross7examination for the purpose of finding out whoi and what the witness is.”
In McGovern v. Hays and Smith, 75 Vt. 108, 53 Atl. 328, the court, in holding that the witness, for the purpose of discrediting him as such, might on cross-examination be asked if he had been convicted of selling intoxicating liquor and confined in the house of correction therefor, said: “The question of the reception of such evidence must be determined by the *211sound discretion of the trial court, and we are satisfied that there was no abuse of discretion in permitting the examination complained of.”
The plaintiff’s evidence tended to show that a certain ash tree, which was one in question, was a line tree between his farm and Dow’s, while the defendant’s evidence tended to show that this tree was on Dow’s land, a few feet from the line that Dow claimed to; and that he purchased the tree of Dow. The evidence also tended to show that the plaintiff’s father owned the land in question for' many years, and until his death in 1886. The plaintiff was called as a witness, and the following questions and answers were admitted, against the objection and exception of the defendant: “Q. Now, speaking about this ash tree, I ask if at some time your father told you that was the line tree between his land and the land which is called the Dow land in this trial? A. Yes, sir. Q. And when was this ? A. A. year o'r two before he died in 1886. He died in 1886, and I mean a year or two before that.” The plaintiff had previously testified that there never was, to1 his knowledge, any dispute as to this line up to the time of the cutting of the timber in question in 1901. In the court below, the objection to this evidence was general, and in this Court, the only reasons urged by the defendant why the evidence should have been excluded are, that the first question was leading, and that “the subject-matter of the examination as inquired about was not admissible.” It does not appear that the defendant objected to the question because it was leading, nor that the court did not allow the question to be answered as a matter of discretion; and for these reasons the objection that the question was leading is not sustained. The objection, that “the subject-matter of the examination as inquired about was not admissible,” presents no question respect*212ing the qualification of the plaintiff’s father to speak upon the subject of the line in question; and we have only to consider whether the subject-matter was a proper subject of inquiry. The admissibility of declarations to show boundaries has been considered by this Court in several reported cases, and while the' holdings have not been entirely uniform, as will be seen from an examination of the cases of Wood v. Willard, 36 Vt. 82; Turner Falls Lumber Co. v. Burns, 71 Vt. 354, 45 Atl. 896; Evarts v. Young, 52 Vt. 329; Childs v. Kingsbury, 46 Vt. 47, and Powers v. Sibley, 41 Vt. 288, we think the better reasoning is found in those cases where it is held that declarations similar to those in question are admissible; and we hold that the questions which were objected to related to1 a proper subject of inquiry. In Wood v. Willard, 37 Vt. 377, it is held, that the declarations of deceased persons who' had actual knowledge as to> the location of a disputed boundary, or who, from their connection with the property itself, or their situation and experience in regard to such boundaries and the surveys thereof, had peculiar means of knowledge of the same, made at a time when they had no interest to misrepresent, and made when upon or in the immediate vicinity of the boundary referred to, and pointing it out, are admissible evidence as to the location of such boundary, when, from' lapse of time, there can be no reasonable probability that evidence can be obtained from those whoi had actual knowledge on the subject. But this rule has been somewhat modified by subsequent holdings. Thus, in Powers v. Sibley, before cited, it is held, that it is not necessary that the declarant be upon or in the immediate vicinity of the boundary in dispute, and pointing it out, in order to make his declaration admissible. In this case the declaration was held admissible, notwithstanding it did not accompany and give character to any act affecting the *213declarant’s title. In Childs v. Kingsbury and Turner Falls Lumber Co. v. Burns, before cited, it is held, that the rule that the declarant must have no interest to misrepresent does not require that he be wholly disinterested in the subject. In both •of these cases it is held, that the fact that the declarant is the owner of the land at the time the declaration is made does not show that he is interested to misrepresent; and that declarations made by such owners of land, who have since deceased, are admissible. In Wood v. Willard, 36 Vt. 82, it is said, that there are cases where a party may prove his own declarations, or those of a former owner, in his own chain of title, where they accompany an act, or a possession, as giving it explanation and character; and in Evarts v. Young, before cited, it is said that a party is not allowed to show his own •declarations, or the declarations of those through whom he •claims title, in his own favor, unless such declarations accompany and give character to some act affecting his title, and so become a part of the res gestae. The rule thus stated is a rule of general application, and allows declarations to be shown when they accompany and give character to acts, as a part of the res gestae, when the act itself is admissible as evidence; and declarations respecting boundaries may be made under •circumstances that bring them within this rule, but their admission is not controlled by it. The rule which permits a party to show the declarations of a person who has deceased, respecting boundaries, ,is an exception to the rule that excludes hearsay evidence; and under it, such declarations may be received as evidence, notwithstanding they are not a part of the res gestae, and their admission is not dependent on whether they accompany and give character to some act affecting the declarant’s title. Wood v. Willard, 37 Vt. 377.
Mr. Shurtleff, counsel for the plaintiff, in argument, said to the jury: “Remember that this is a game of concealment *214by the defence.” The court, in allowing an exception, said: •‘Mr. Shurtleff argues that as an inference.” The testimony may have been such as to justify the inference. We have not been furnished with a transcript of the evidence, and cánnot say that it did not tend to show all that was claimed by the counsel. Tf it did, the argument was proper; if it did not, it was incumbent upon the excepting party to show- in some way that the evidence did not justify the inference. In the absence of such showing, it will not be presumed, for the purpose of finding error, that the evidence did not tend to show the concealment claimed by counsel.
The defendant excepted to the charge of the court upon the subject of exemplary damages, and to the charge on the question of exemplary damages as to the cutting by the defendant of trees between the two lines. The charge upon this subject is quoted in the bill of exceptions, and it appears therefrom that the court said nothing' about the trees between the two lines; and the defendant’s counsel state in their brief that, “The charge as to exemplary damages was in accordance with the law of this- State.” The defendant did not except to the refusal of the court to charge as requested, nor to its omission to give other or further instructions. He only excepted to the charge as given; and it being conceded by the defendant that the charge as given was correct, no question respecting the charge upon this subject is before us. But the defendant now insists that the case was not one where exemplary damages could be recovered, and that the question of exemplary damages should not have been submitted to the jury. It does not appear that this question was raised in the court below; but, if it was, we cannot, without a transcript of the evidence, say that it was not correctly ruled upon by the court below. The bill of exceptions, after reciting what the *215defendant’s evidence tended to show respecting the cutting .of trees and the circumstances of the cutting, states that the plaintiffs evidence was in some respects contradictory of this; and the official transcript of the evidence on these points is referred to, and is to control. We have not been furnished ■with a transcript of the evidence thus referred to; and, if the question of exemplary damages was properly before us, we could not, without this transcript, say. that the case was not one where exemplary damages could, in the discretion of the jury, be awarded.

Judgment affirmed.